Case 2:21-cv-00778-TAD-KK Document 73-5 Filed 04/27/21 Page 1 of 11 PageID #: 494




                    EXHIBIT B
     Case 2:21-cv-00778-TAD-KK Document 73-5 Filed 04/27/21 Page 2 of 11 PageID #: 495



 1                                UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF LOUISIANA
 2                                   LAKE CHARLES DIVISION
 3
       THE STATE OF LOUISIANA, By and
 4     through its Attorney General, JEFF
       LANDRY, et al.,
 5                                   Plaintiffs,         Civ. No.:      2:21-cv-00778-TAD-KK
                      v.
 6                                                    Judge:           Terry A. Doughty
       JOSEPH R. BIDEN, JR., in his official capac-
 7
       ity as President of the United States, et al., Mag. Judge:      Kathleen Kay
 8
                                     Defendants,
 9
       and
10
       HEALTHY GULF, et al.,
11

12                           Intervenor-Defendants.

13

14                             DECLARATION OF TAYLOR MCKINNON
15
               I, Taylor McKinnon, declare as follows:
16
             1.       The facts set forth in this declaration are based on my personal knowledge. If
17
       called as a witness in these proceedings, I could and would testify competently to these facts.
18
             2.       I am the Senior Public Lands Campaigner at the Center for Biological Diversity
19
       (“CBD”), and in this role, I work to protect public lands and endangered species in the United
20
       States with a focus on curbing federal fossil fuel development on public lands. CBD is a
21
       membership based 501(c)(3) non-profit corporation that is incorporated in California, whose
22
       primary mission is to protect threatened and endangered species and their habitats both in the
23
       United States and abroad. CBD relies upon the voluntary contributions of members, supporters,
24
       and donors to support its operations and its members and supporters rely on CBD to advocate for
25
       them on behalf of CBD’s organizational mission.
26

27

28
                                                        1
     Case 2:21-cv-00778-TAD-KK Document 73-5 Filed 04/27/21 Page 3 of 11 PageID #: 496



 1            3.      CBD and its members include individuals with varying interests in wildlife

 2     species and their habitat ranging from scientific, professional, and educational, to recreational,

 3     aesthetic, moral, and spiritual. Further, CBD’s members enjoy, on an ongoing basis, the

 4     biological, scientific, research, educational, conservation, recreational, and aesthetic values of the

 5     regions inhabited by these species, including the areas impacted by this litigation. CBD’s

 6     members observe and study native species and their habitat, and derive professional, scientific,

 7     educational, recreational, aesthetic, inspirational, and other benefits from these activities and

 8     have an interest in preserving the possibility of such activities in the future. CBD’s members

 9     have participated in efforts to protect and preserve natural areas, including the habitat essential to

10     the continued survival of native species, and to address threats to the continued existence of these

11     species.

12            4.      CBD has an interest in ensuring the preservation, protection, and restoration of

13     biodiversity, native species, ecosystems, climate conditions, public lands and waters, and public

14     health through science, policy, and environmental law. Based on the understanding that the

15     health and vigor of human societies and the integrity and wildness of the natural environment are

16     closely linked, CBD is working to secure a future for animals and plants hovering on the brink of

17     extinction, for the ecosystems they need to survive, and for a healthy, livable future.

18            5.      CBD’s activities include public education, advocacy, litigation to enforce

19     environmental laws, and participation in the government’s decision-making process at the

20     administrative level. In pursuit of its mission, CBD has undertaken numerous actions to help

21     protect species affected by oil and gas activities including sperm whales, humpback whales,

22     beaked whales, North Atlantic right whales, Gulf of Mexico Bryde’s whales (now known as

23     Rice’s whales), Cook Inlet beluga whales, polar bears, loggerhead sea turtles, leatherback sea

24     turtles, Kemp’s Ridley sea turtles, and corals, among others. CBD has, for example, petitioned

25     the federal government and taken legal actions to protect many of these species under the

26     Endangered Species Act (“ESA”) or to designate critical habitat.

27

28
                                                         2
     Case 2:21-cv-00778-TAD-KK Document 73-5 Filed 04/27/21 Page 4 of 11 PageID #: 497



 1           6.       CBD has actively campaigned for several years to persuade the Bureau of Land

 2     Management (“BLM”) and Bureau of Ocean Energy Management (“BOEM”) to comply with

 3     federal environmental laws, such as the National Environmental Policy Act (“NEPA”) and the

 4     ESA, as well as BLM’s own mandate under the Federal Land Policy and Management Act

 5     (“FLMPA”) to manage public lands “without permanent impairment of the productivity of the

 6     land and the quality of the environment,” and BOEM’s mandate under the Outer Continental

 7     Shelf Lands Act to “balance” offshore oil development “with protection of the human, marine,

 8     and coastal environments” and ensure such development “meet[s] the Nation’s energy needs as

 9     rapidly as possible.”

10           7.       CBD has also filed litigation to protect species from oil spills, water pollution,

11     noise pollution, and other harms from the oil and gas industry. For example, CBD has filed

12     litigation challenging BOEM’s approval of the use of offshore fracking in federal waters off

13     California without adequately analyzing the risks to the environment or endangered species, and

14     litigation challenging rules that allow the take of marine mammals incidental to oil and gas

15     activities in Cook Inlet. CBD has also filed litigation against BOEM for holding lease sales in the

16     Gulf of Mexico without first carefully studying the environmental impacts of oil and gas

17     activities as required by NEPA. CBD has also, where substantiated, filed administrative protests

18     under BLM’s regulations and manual where BLM’s federal oil and gas lease sales have violated

19     federal environmental protection laws, such as NEPA and the ESA. The leasing of these public

20     lands pending the federal government’s commitment to conduct a comprehensive review of oil

21     and gas leasing and permitting, and without following NEPA and its implementing regulations,

22     would pose a threat to sensitive species and their habitat, public lands and waters, and public

23     health and safety.

24           8.       CBD has over 84,300 members, including those living in Alaska, New Mexico,

25     Texas, Oklahoma, Utah, Montana, the Dakotas, Wyoming, Colorado, and the Eastern States

26     (including Mississippi, Michigan, Louisiana, Alabama, Arkansas, Ohio, Pennsylvania, and

27     Kentucky), on or near public lands where oil and gas development is occurring or has been

28
                                                        3
     Case 2:21-cv-00778-TAD-KK Document 73-5 Filed 04/27/21 Page 5 of 11 PageID #: 498



 1     proposed. For example, some members reside on “split estate” lands where the federal

 2     government owns the minerals underlying their property, or they live in close proximity to

 3     federal lands where oil and gas development has been proposed. Numerous CBD members have

 4     also visited these lands for recreational, scientific, educational, and other pursuits and intend to

 5     continue to do so in the future, and are particularly interested in protecting the many native,

 6     imperiled, and sensitive species and their habitats that may be affected by the BLM’s and

 7     BOEM’s oil and gas leasing. Numerous CBD members also regularly visit the shores and waters

 8     of Cook Inlet and the Gulf of Mexico to recreate, look for, and observe various species of

 9     wildlife. CBD members, for example, regularly ski, hike, or run along Cook Inlet looking for

10     Cook Inlet beluga whales. They have enjoyed seeing these animals on numerous occasions but

11     worry that noise pollution, oil spills, and other threats from expanded oil and gas activity in the

12     Inlet will make it harder for these critically endangered whales to survive and recover, interfering

13     with their ability to see these animals in the future. Other CBD members recreate in, and along

14     the shores of, the Gulf of Mexico. They go there to look for sea turtles and other animals and

15     intend to do so in the future. They worry that oil spills, water pollution, and greenhouse gas

16     emissions from oil and gas activity will harm sea turtles, including highly imperiled Kemp’s

17     Ridley sea turtles, and their ability to observe these and other sea turtles nesting and swimming

18     in the ocean.

19            9.       I regularly use public lands for recreational, artistic, scientific, and familial

20     purposes. I frequently travel to, explore, fish, bike, snowboard, run, hike, observe wildlife, and

21     camp on public lands throughout the western United States. I usually do so with family and

22     friends. I am an amateur landscape, nature, and wildlife photographer. Most of my subjects are

23     nature scenes and wildlife on public lands. Industrialization and pollution from oil and gas

24     development harms my use and enjoyment of public lands. I have encountered extensive oil and

25     gas industrialization while visiting public lands in southern and north-eastern Utah; in

26     northwestern New Mexico; in southeastern Wyoming; and along Colorado’s western slope. This

27     industrialization, because of its impacts to scenery and ecosystems, has precluded my camping,

28
                                                          4
     Case 2:21-cv-00778-TAD-KK Document 73-5 Filed 04/27/21 Page 6 of 11 PageID #: 499



 1     photography, and other uses of public lands. For example, I choose not to camp near oil and gas

 2     development because industrialization is unsightly, and the associated truck traffic, dust, and

 3     noise is bothersome. I do not photograph nature scenes that include oil and gas development

 4     because its industrialization often ruins otherwise aesthetically pleasing scenes. Oil and gas

 5     development has made it extremely difficult to photograph greater sage-grouse, whose

 6     populations have crashed at the hand of development, making the birds rare and vulnerable to

 7     human disturbance. Despite always visiting public lands with my camera and bird photography

 8     lens, I have only photographed mating grouse in Nevada’s Monitor Valley which, though

 9     undeveloped, was ironically slated for oil and gas leasing. Even from far away, lights from oil

10     and gas development have foreclosed my ability to photograph western public lands under a

11     night sky because those scenes would have been marred by oil and gas light pollution. For these

12     and other reasons, I choose to avoid visiting public lands with oil and gas development, which

13     constrains the places, routes, and activities that would otherwise choose.

14            10.     In addition, many CBD members use domestic water wells or streams for

15     drinking water, stock watering, fishing, and other purposes that may be impacted by nearby

16     federal oil and gas development.

17            11.     CBD regularly participates in BLM and BOEM’s NEPA processes for federal oil

18     and gas lease sales. As part of this participation, CBD provides public comments to identify

19     issues that need to be addressed and analyzed in NEPA documents (“scoping comments”). CBD

20     also reviews and provides comments on BLM’s and BOEM’s draft Environmental Assessments

21     (“EA”) and Finding of No Significant Impact (“FONSI”), or draft Environmental Impact

22     Statements (“EIS”).

23            12.     CBD’s advocacy in federal oil and gas leasing processes focus on three principal

24     areas of concern. The first is on attempting to mitigate impacts to threatened, endangered, and

25     sensitive species and their habitats from oil and gas leasing activity, by providing scientific and

26     geographic information regarding species and habitats that may be adversely affected by oil and

27     gas development.

28
                                                        5
     Case 2:21-cv-00778-TAD-KK Document 73-5 Filed 04/27/21 Page 7 of 11 PageID #: 500



 1            13.     The second focus of CBD’s federal oil and gas leasing activity concerns efforts to

 2     ensure that planning, leasing, and environmental analysis processes adequately consider

 3     scientific and other information regarding the air, water, seismic, and public health impacts of

 4     unconventional drilling technologies and methods such as hydraulic fracturing.

 5            14.     The third aspect of the CBD’s leasing advocacy concerns efforts to require

 6     environmental analysis of the greenhouse gas emission consequences of federal fossil fuel

 7     leasing decisions, and to ensure that public lands and offshore waters energy policies consider

 8     the effects relating to climate change.

 9            15.     The 2021 pause in oil and gas leasing and announced comprehensive review

10     greatly enhances CBD and its members’ ability to obtain relevant information regarding the

11     lands and resources that may be affected by proposed oil and gas lease sales.

12            16.     Since 2014, CBD has actively participated in BLM oil and gas leasing process by

13     commenting on proposed sales and Environmental Assessments, filing administrative protests of

14     proposed lease sales, and engaging in scientific, educational, and public outreach efforts to

15     inform the public regarding the climate and other environmental consequences of BLM’s oil and

16     gas leasing programs.

17            17.     From 2017 to 2021, CBD submitted comments on and/or filed formal protests

18     against NEPA plans and decisions approving the following onshore oil and gas lease sales in the

19     Lower 48, listed here by BLM State Office and lease sale date:

20
              Colorado, November 2015                                Colorado, March 2017
21            Utah, February 2016                                    Colorado, June 2017
22            New Mexico, April 2016                                 Colorado, December 2017
              Colorado, May 2016                                     Eastern States, March 2017
23            Montana, May 2016                                      Eastern States, September 2017
              Dakotas, July 2016                                     Eastern States, December 2017
24            New Mexico, July 2016                                  Montana, June 2017
              Eastern States, September 2016                         Montana, December 2017
25            Colorado, November 2016                                New Mexico, June 2017
26            Utah, November 2016                                    Nevada, March 2017
              New Mexico, January 2017                               Nevada, June 2017
27            New Mexico, April 2017                                 Nevada, September 2017

28
                                                        6
     Case 2:21-cv-00778-TAD-KK Document 73-5 Filed 04/27/21 Page 8 of 11 PageID #: 501


 1              Nevada, December 2017                             Wyoming, June 2019
                Utah, September 2017                              Montana, July 2019
 2              Utah, December 2017                               Colorado, September 2019
 3              Wyoming, June 2017                                Eastern States, September 2019
                Wyoming, September 2017                           Montana, September 2019
 4              Arizona, September 2018                           Utah, September 2019
                Colorado, March 2018                              Wyoming, September 2019
 5              Colorado, June 2018                               New Mexico, November 2019
                Colorado, September 2018                          Eastern States, December 2019
 6              Eastern States, March 2018                        Montana, December 2019
 7              Eastern States, Sept 2018                         Utah, December 2019
                Montana, March 13, 2018                           Wyoming, December 2019
 8              Nevada, March 13, 2018                            New Mexico, February 2020
                Nevada, June 2018                                 Colorado, March 2020
 9              Nevada, September 2018                            Eastern States, March 2020
                Nevada, December 2018                             Montana, March 2020
10              Utah, March 20, 2018                              Utah, March 2020
11              Utah, June 2018                                   Wyoming, March 2020
                Utah, September 2018                              New Mexico, August 2020
12              Wyoming, March 2018                               Colorado, September 2020
                Wyoming, June 2018                                Eastern States, September 2020
13              Wyoming, September 2018                           Montana, September 2020
                Wyoming, December 2018                            Utah, September 2020
14
                Colorado, March 2019                              Wyoming, September 2020
15              Montana, March 2019                               New Mexico, October 2020
                New Mexico, March 2019                            California, December 2020
16              Utah March, 2019                                  Colorado, December 2020
                Wyoming, February 2019                            Eastern States, December 2020
17              Wyoming, March 2019                               Nevada, December 2020
                Colorado June 2019                                Utah, December 2020
18
                Eastern States, June 2019                         Wyoming, December 2020
19              Nevada, June 2019                                 New Mexico, January 2021
                Utah, June 2019
20

21              18.    From 2017 to 2021, CBD submitted comments on and/or filed formal protests
       against NEPA plans and decisions approving the following offshore oil and gas lease sales and
22
       plans:
23
                      •   Preliminary Revised 5-Year OCS Leasing Program for 2007–2012—Comments
24
                          submitted on May 3, 2010;
25
                      •   Proposed 5-Year OCS Oil and Gas Leasing Program for 2012– 2017—
26                        Comments submitted on Feb. 8, 2012; Environmental Impact Statement on Gulf
27                        of Mexico 2017–2022 Lease Sales—Comments submitted on March 29, 2015;

28
                                                         2
     Case 2:21-cv-00778-TAD-KK Document 73-5 Filed 04/27/21 Page 9 of 11 PageID #: 502


 1                   •   2017–2022 National OCS Draft Proposed Program—Comments submitted on
 2                       March 30, 2015;

 3                   •   Draft Supplemental Environmental Impact Statement on Lease Sale 247 in the
                         Central Planning Area of the Gulf of Mexico—Comments submitted on Apr.
 4
                         11, 2016;
 5
                     •   Draft Programmatic Environmental Impact Statement for the National OCS Oil
 6
                         and Gas Leasing Program: 2017–2022—Comments submitted on May 2, 2016;
 7                   •   Draft Environmental Impact Statement for OCS Oil and Gas Leases in the Gulf
 8                       of Mexico from 2017–2022—Comments submitted on June 6, 2016;
 9                   •   2017– 2022 OCS Proposed Program—Comments submitted on June 16, 2016;

10                   •   Scoping for Proposed Gulf of Mexico OCS Oil and Gas Lease Sales 250 and
                         251—Comments submitted on Sept. 19, 2016;
11
                     •   Draft Environmental Impact Statement for OCS Lease Sale 244 in Cook Inlet,
12
                         Alaska—Comments submitted on Sept. 22, 2016;
13
                     •   Request for Information on New Five-Year National OCS Oil and Gas Leasing
14
                         Program: 2019–2024—Comments submitted on Aug. 17, 2017;
15                   •   National OCS Oil and Gas Leasing Draft Proposed Program—Comments sub-
16                       mitted on Mar. 9, 2018;
17                   •   Scoping for Proposed 2019 OCS Lease Sale in Beaufort Sea—Comments sub-

18                       mitted on Jan. 4, 2019; and
                     •   Scoping for the Draft Environmental Impact Statement for OCS Lease Sale 258
19
                         in Cook Inlet, Alaska—Comments submitted on Oct. 13, 2020.
20
             19.      BLM and BOEM denied many, but not all, of the CBD concerns and protests
21
       described above and moved forward with the lease sales onshore and offshore.
22
             20.      Most recently, CBD submitted comments to BLM and BOEM in response to the
23
       public comment period of the pause on oil and gas leasing. CBD’s comments urged the agencies
24
       to conduct a comprehensive programmatic EIS on the federal fossil fuel leasing program and to
25
       conduct a comprehensive consultation on the effects of the program on threatened and endangered
26
       species, and their critical habitats under the ESA. CBD also urged the agency to permanently end
27
       new oil and gas leasing, consider cancelling certain leases, and phase-out existing activities,
28
                                                            2
 Case 2:21-cv-00778-TAD-KK Document 73-5 Filed 04/27/21 Page 10 of 11 PageID #: 503


 1   including by prohibiting certain practices that prolong offshore drilling such as offshore fracking.

 2   Additionally, CBD has urged the administration to pause all permitting of oil and gas activity

 3   pending completion of a comprehensive EIS and determination that continued leasing and

 4   permitting would be consistent with reducing greenhouse gas emissions by 50 percent by 2030

 5   and to near zero by 2040 and with limiting climate change to 1.5 degrees Celsius.

 6          21.     BLM and BOEM’s decisions to pause oil and gas leasing or to postpone lease sales

 7   has benefitted CBD’s mission and its members both procedurally and substantively. This includes

 8   the decision to postpone the March 2021 lease sale in the Gulf of Mexico.

 9          22.     Decisions to postpone or defer leasing for additional environmental review and/or

10   consultation increase the likelihood of adequate consideration of environmental impacts from

11   leasing and/or consideration of impacts to affected communities.

12          23.     A decision to refrain from leasing lease reduces the likelihood of contamination of

13   surface water and groundwater from spills from chemical and waste transport; chemical storage

14   leaks; breaches in wastewater pits; leaching from landfills that receive drilling and fracking solid

15   wastes; injection of fracking waste underground or into the ocean; and migration via abandoned

16   or improperly constructed wells, natural faults, or intentionally created fractures. The decision

17   also reduces the harmful impacts of water depletion on biodiversity, local ecosystems, and the

18   availability of water to communities. Additionally, it reduces the likelihood of noise pollution that

19   is harmful to a wide variety of wildlife.

20          24.     CBD members also have economic and personal interests in BLM’s and/or

21   BOEM’s decision not to lease. Because their homes are in close proximity to federal oil and gas

22   development, surface contamination, air pollution, ocean or aquifer impacts from hydraulic

23   fracturing (or “fracking”) or inadequate well construction can directly impact their property

24   values and require significant expenditures for substitute sources of drinking water. Furthermore,

25   due to the heavy and frequent use of chemicals, proximity to fracked wells is associated with

26   higher rates of cancer, birth defects, infant mortality, and acute health effects for nearby residents

27   who must endure long-term exposure including carcinogenic, reproductive, and endocrine

28   disruption effects. BLM’s and/or BOEM’s decision not to lease would reduce those impacts. It
                                                           3
 Case 2:21-cv-00778-TAD-KK Document 73-5 Filed 04/27/21 Page 11 of 11 PageID #: 504


 1   also reduces harm to species already threatened by oil and gas activity and/or climate change, like

 2   Cook Inlet beluga whales, Rice’s whales, sea turtles, and corals.

 3          25.     If the State of Louisiana and the other Plaintiffs in this case succeed in requiring

 4   BLM and/or BOEM to offer for lease lands and waters for oil and gas exploration and

 5   development, that would adversely impact the human environment and resources, all of the

 6   aforementioned benefits to CBD members would be lost.

 7          26.     Although CBD has an interest in defending BLM’s and BOEM’s decision not to

 8   lease or make available certain parcels, the current Defendants in this action do not adequately

 9   represent CBD’s interest. CBD has requested that BLM and/or BOEM analyze numerous

10   significant impacts likely to result from the leasing of the public lands and waters for oil and gas

11   development, including but not limited to the impacts of fracking and other unconventional well

12   stimulation techniques on water resources, human health and safety, climate change, wildlife and

13   wildlife resources. However, many of these potential impacts have been omitted from or

14   inadequately considered in BLM’s and BOEM’s NEPA analyses for every oil and gas lease sale

15   on which CBD has provided comment or protested. Many of CBD’s protests have been dismissed

16   or denied by BLM. BOEM has also repeatedly dismissed CBD’s concerns raised in various

17   comment letters.

18

19          I declare under penalty of perjury that the foregoing is true and correct.

20

21   Executed on April 26, 2021 in Flagstaff, Arizona.

22

23

24

25
                                                   ____________________
26                                                 Taylor McKinnon

27

28
                                                          4
